Citation Nr: 0828650	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as psychological stress reaction. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied the benefit sought on appeal. The 
veteran, who had active service from July 1972 to May 1973, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review. 


FINDING OF FACT

The veteran is not shown to have a psychiatric disorder and 
any psychiatric disorder that may be present is not shown to 
be causally or etiologically related to service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007). The notification obligation in this 
case was accomplished by way of letter from the RO to the 
veteran dated in July 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and the duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the RO has satisfied the duty to notify 
and the duty to assist and will proceed to the merits of the 
veteran's appeal. 

The veteran essentially contends that he has a psychiatric 
disorder, claimed as psychological stress reaction, that is 
related to his active service.  Applicable law provides that 
service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, congenital or developmental defects, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Generally, to prove service 
connection, the record must contain the following: (1) 
Medical evidence of the existence of a current disability, 
(2) medical evidence of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a relationship or nexus between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341 (1999) (citing Caluza v. Brown, 7 Vet. App. 498 (1995)). 

A review of the evidence of record discloses that the 
veteran's does not have a psychiatric disorder for VA 
compensation purposes.  The veteran's service medical records 
noted a long standing pattern of antisocial attitudes, 
sullenness, and an inability to deal with frustration or any 
type of authority. The veteran was diagnosed with character 
behavior disorder, reflecting diagnosis for antisocial 
personality disorder on Axis II of DSM-IV.  Service medical 
records contain no further reference to psychiatric 
symptomatology and there was no evidence of a diagnosis of a 
neurosis, psychosis or any other psychiatric disorder during 
service.  

After service, the medical evidence fails to reveal a 
diagnosis of a psychiatric disorder, particularly a 
psychological stress reaction.  The medical evidence of 
record reflects the presence of symptomatology related to the 
veteran's substance abuse, family difficulties, and financial 
problems, but does not show that the veteran has been 
diagnosed with a psychiatric disorder. 

While there is evidence showing a diagnosis of a personality 
disorder in service, as indicated above, congenital or 
developmental defects, such as personality disorders, are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. §§ 3.303(c), 4.9., 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996). Consequently, the Board finds that 
the medical evidence is against the veteran's claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran has a psychiatric disorder that 
had its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a the presence of a currently 
diagnosed psychiatric disorder, as well as a nexus or 
relationship between a psychiatric disorder and service by 
way of letters from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a current psychiatric 
disorder and of relationship between a psychiatric disorder 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that he has a psychiatric 
disorder, claimed as a psychological stress reaction, which 
is related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or the etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Accordingly, the Board concludes that a service connection 
for a psychiatric disorder is not established.  


ORDER

Service connection for a psychiatric disorder, claimed as 
psychological stress reaction, is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


